DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki [2005/0035981].
Regarding claim 22, Ozaki teaches:
A sparse drive method for a drive control circuit having N1 drive signal output terminals electrically connected to N1 light-emitting structures in a one-to-one correspondence, the sparse drive method comprising: generating, by the drive control circuit [fig. 1, item 700], an address signal [fig. 1, signal 702] and a control signal based at least in part upon a data input [fig. 1, signal 715] and a clock input [fig. 1, signal 704];
generating, by the drive control circuit, based upon the address signal and the control signal, M1 drive signals [fig. 1, signals 713]; and driving, by the drive control circuit, the [fig. 1, LEDs in items 711].

Allowable Subject Matter
Claims 16-21 and 23-31 allowed.
Regarding claims 16-21, the prior art does not teach “…a decoding and control unit comprising a first input terminal and a second input terminal, the first input terminal being electrically connected to a data input, and the second input terminal being electrically connected to a clock input, the decoding and control unit configured to generate an address signal and a control signal based at least in part upon the data input and the clock input; a plurality of decoding and gating units electrically coupled to the decoding and control unit and configured to receive the address signal and the control signal, the plurality of decoding and gating units are configured to decode the address signal to generate a decoding result, at least a part of the plurality of decoding and gating units being selected based upon the address signal and the control signal, each decoding and gating unit of the at least a part of the plurality of decoding and gating units configured to generate a output signal based upon the address signal and the control signal; and a plurality of drive sources coupled to the plurality of decoding and gating units, each drive source of at least a part of the plurality of drive sources configured to receive the output signal of a respective decoding and gating units and generate a drive signal based upon the output signal”
Regarding claim 23, the prior art does not teach “…the M1 drive signals are generated based at least in part upon preset information, wherein the preset information includes position information associated with two eyes of a person.”

Regarding claim 31, the prior art does not teach “…a drive control chip comprising: a clock terminal configured to receive a clock input, a data terminal configured to receive a data input, a plurality of cell blocks arranged in M2 rows and N2 columns, each cell block of the plurality of cell block including a drive control circuit, wherein M2 and N2 are integers; a row gating circuit having M2 output terminals electrically connected to block selection terminals of the plurality of cell blocks; a column gating circuit having N2 output terminals electrically connected to data input terminals of the plurality of cell blocks; a decoding and buffer memory having a first input terminal electrically connected to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625